 



Exhibit 10.1

 

 [image_001.jpg]

 

July 27, 2016

 



Mr. Jon Lubert

JL Squared Group, LLC

2929 Arch Street,

13th Floor

Philadelphia, PA 19104

 

Re: Consent to Amendment of Promissory Note

 

Dear Jon,

 

Reference is hereby made to that certain Promissory Note of JetPay Corporation
(the “Company”) payable to the order of Jonathan Lubert (“Lubert”) (the “Note”),
dated January 15, 2016, and amended April 8, 2016. Capitalized terms used herein
but not defined herein shall have the meanings ascribed to such terms in the
Note. The Company and Lubert now desire to amend the Note in accordance with the
provisions of Section 6 of the Note.

 

In consideration of the premises and mutual promises and covenants herein
contained and intending to be legally bound, the Company and Lubert hereby agree
as follows:

 

1. Amendment of Section 2(a). The second sentence of Section 2(a) of the Note is
hereby amended by deleting such sentence in its entirety and replacing it with
the following: “This Note shall mature at the earlier to occur of the following
(the "Maturity Date"): (i) September 30, 2016 and (ii) an Event of Default (as
defined in Section 3) which has not been duly cured or waived.”

 

2. Interest Payment. On or before August 10, 2016, the Company shall pay to
Lubert in cash all accrued and unpaid interest on the Note through the date
hereof.

 

3. Effect of Amendment. All other provisions of the Note remain unchanged and in
full force and effect.

 

[Signatures on following page]

 



1175 Lancaster Avenue, Suite 200, Berwyn, PA 19312 | 484-324-7980 |
www.JetPayCorp.com



 

 

[image_001.jpg] 

 



Please note your acceptance of the above by signing below as indicated.

  

  Very truly yours,       JETPAY CORPORATION               By: /s/ Gregory M.
Krzemien     Name: Gregory M. Krzemien     Title: Chief Financial Officer



 

Acknowledged and agreed as of this 27th day of July, 2016:

 



/s/ Jonathan M. Lubert

Name: Jonathan M. Lubert







 



1175 Lancaster Avenue, Suite 200, Berwyn, PA 19312 | 484-324-7980 |
www.JetPayCorp.com



